                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                   NO: 7:19-CR-163-FL-2

UNITED STATES OF AMERICA,                  )
                                           )           ORDER GRANTING
             v.                            )      MOTION TO SEAL DEFENDANT’S
                                           )       THIRD MOTION TO CONTINUE
CHARLES JAMES,                             )      TRIAL AND ARRAIGNMENT DATE
                                           )
             Defendant.                    )

      The Court has reviewed Defendant James’ Motion to Seal Defendant’s Third Motion to

Continue the Trial and Arraignment Date. For good cause shown,

      IT IS ORDERED that:

      1. Defendant James’ Motion is GRANTED.

      2. The Clerk of Court is directed to file the proposed sealed document as sealed.


      DATED this 15th day of April, 2020.



                                   _____________________________________
                                   LOUISE WOOD FLANAGAN
                                   UNITED STATES DISTRICT COURT JUDGE




          Case 7:19-cr-00163-FL Document 48 Filed 04/15/20 Page 1 of 1
